DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 has been amended to require “the run parameter, of the run parameters, identifies at least one of […]”. There is no support in the Specification that the ‘run parameter’ itself identifies this ‘at least one of’. Support is present that the parameter itself ‘is’ or ‘includes’ this ‘at least one of’.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to have the preamble require “control device configured to control sputtering of coating”, and then also requires “cause a coating system to perform the one or more runs”, rendering the claim unclear as to whether the “cause a coating system to perform” is intended to refer to the “sputter of the coating”, or to a distinct coating process.
Claim 5 requires “the historic information identifies respective relationships for the plurality of materials”, rendering the claim unclear as to the scope of what is intended to be encompassed by these ‘respective relationships’.
Claim 7 requires “the information identifying the result based on at least two relationships of the relationships”, rendering the claim unclear as to what these ‘relationships’ are, and thus the scope of what is intended to be encompassed by these ‘relationships’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al (Run-to-Run Control of ITO Deposition Process).
With respect to claims 1 and 9, Khan discloses a Generic Cell Controller (GCC) embedded with mathematical models that enables technology and software solution for data collection and control system that controls a sputter deposition process of a sputter coater based on a control algorithm (p. 2, Control Algorithm), thus the GCC is interpreted as a control device having one or more memories (i.e. ‘software solutions’ for data collection and control system) and one or more processors coupled to the one or more memories capable of controlling or executing the sputter deposition process of the sputter coater. Khan further discloses the control device is structurally capable of receiving design of experiments (DOE) that identifies (from Table 1) desired values (i.e. values of CP density, stress, and thickness uniformity) for a set of layers of a glass substrate (i.e. optical element) generated during one or more runs (p. 2, Process Models), the optical element usable in LCDs (p. 1, Objective). Khan also discloses the control device is structurally capable of receiving or obtaining mathematical models (i.e. historic information) based on a drift of characteristics of indium tin oxide (ITO) films over a target life of a single target, with one of the characteristics being scan speed that correlates to coating rate of the single target onto optical elements, determine layer information (i.e. CP density, stress or thickness uniformity) for the one or more runs based on the historic information, wherein the layer information indefinites run parameters (i.e. temperature, gas flow, power, or scan speed) to achieve the desired values of the CP density, stress, and thickness uniformity (p. 1, Objective; p. 2, Process Models and Control Algorithm; Table 1; p. 3, Change of source), and thus cause the sputter coater to be structurally capable of performing the one or more runs based on the layer information via the control device (p. 1, Abstract and Objective; p. 4, Conclusion).
With respect to claim 2, Khan further discloses the one or more processors of the device (i.e. GCC) is structurally capable of determining information that identifies a result (i.e. number of hours of source left or target life) of the one or more runs (p. 3, Change of source, fig. 2), and to then modify one run parameter of the run parameters (i.e. temperature, gas flow, power, or scan speed) based on the result value (p. 1, Objective, fig. 1; p. 2, Process Models, Table 1; p. 3, Change of source).
With respect to claims 3 and 4, Khan further discloses in fig. 4 the result value of the observed value (i.e. number of hours of source left or target life) is based on the information from plural optical transmissions (i.e. spectral measurements) of the optical element (p. 3, Change of source and Process Control).
With respect to claims 5 and 6, Khan further discloses the one or more runs uses ITO from a single target (Abstract; p. 3, Change of source), wherein the historic information identifies respective relationships for the ITO (p. 2, Process Models and Control Algorithm).
With respect to claim 7, Khan further discloses in figs. 1 and 4 and Table 1 the device is structurally capable of the determining the information of the result (i.e. number of hours of source left or target life) based on at least two relationships (p. 1-3).
With respect to claim 10, Khan also discloses the run parameters are gas flow and/or power and/or scan speed (p. 1, Objective; p. 2 Process Models and Control Algorithm; Table 1).
With respect to claim 21, Khan further discloses the control device is structurally capable of operating to have the historic information be for a first run, the layer information be for a second run, and having the first and second runs be separated by at least one run.
With respect to claim 22, Khan further discloses the desired value is thickness uniformity of the set of layers (p. 1, Objective).

Response to Arguments
Applicant’s Remarks on p. 9-11 filed 4/14/2022 are addressed below.

112 Rejections
Claim 1 has been amended to clarify that the “device” is a “control device” configured for controlling of sputter deposition; this previous 1st paragraph rejection is withdrawn.
Claim 1 has been amended to clarify “run parameter”; this previous 2nd paragraph rejection is withdrawn.
Claims 7 and 10 have each been amended to provide antecedent basis; these previous 2nd paragraph rejections are withdrawn.
Claim 10 has been amended to clarify “a run parameter, of the run parameters”; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
Applicant's arguments on p. 10 with respect to claim 1 have been considered but are moot in view of the new grounds of rejection due to the new claim limitations “receive or obtain historic information that indicates a drift of a coating rate over a target life for a single target” and “determine layer information for the one or more runs based on the historic information, wherein the layer information identifies run parameters for the set of layers, to achieve the desired values” which have been addressed in the rejections above as the control device for the sputter coater of Khan is structurally capable of operating in the claimed manner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794